Citation Nr: 0637215	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-29 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for Crohn's disease, to 
include as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1965 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Chicago, Illinois Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO denied the veteran's claim 
seeking entitlement to service connection for Crohn's 
disease.

The veteran requested a Travel Board hearing in his July 2004 
Appeal.  He withdrew his request in a statement dated April 
2004.

In issuing this decision, the Board is cognizant of the 
temporary stay imposed on the adjudication of all cases 
affected by the recent decision in Haas v. Nicholson, No. 04-
491 (U.S. Vet. App. August 16, 2006).  See Chairman's 
Memorandum No. 01-06-24 (September 21, 2006).  For the 
purpose of applying the presumption of exposure to herbicides 
under 38 C.F.R. § 3.307(a)(6)(iii), the Court in Haas held 
that "service in the Republic of Vietnam" will, in the 
absence of contradictory evidence, be presumed based upon the 
veteran's receipt of a Vietnam Service Medal.  In this case, 
the veteran is alleging exposure to Agent Orange during 
service in Thailand and on temporary duty assignments in 
Vietnam in 1967 and 1968.  The evidence of record does not 
establish that the veteran ever entered Vietnam, but he did 
receive the Vietnam Service Medal.  The Board finds, however, 
that due to the particular facts of this case, the Haas stay 
does not apply.  As discussed in detail below, even if the 
Board assumes, without deciding in this decision, that the 
veteran was exposed to herbicides in service, his claim must 
be denied on other bases.

FINDINGS OF FACT

1.  The veteran has a current diagnosis of Crohn's disease.

2.  The competent medical evidence of record does not 
establish an etiological link between the veteran's Crohn's 
disease and a disease or injury in service.

3.  The competent medical evidence of record does not 
establish an etiological link between the veteran's Crohn's 
disease and alleged herbicide exposure.


CONCLUSION OF LAW

Crohn's disease was not incurred in or aggravated by service, 
including due to alleged herbicide exposure.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Notice must meet both timeliness and content 
requirements.  It must be provided to the claimant before the 
initial unfavorable decision on a claim for VA benefits, and 
it must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

In this case, the RO provided the veteran with notice of the 
information or evidence needed to substantiate his claim, 
including that which he was to provide and that which VA 
would provide, in an August 2003 letter, prior to the initial 
decision on the claim in September 2003.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met in this case.

The four content requirements have also been satisfied.  The 
letter fulfilled the first content requirement by informing 
the veteran that to establish service connection for a 
disability, the evidence must show three things: (1) an 
injury in military service or a disease that began in or was 
made worse during military service or an event in service 
causing injury or disease; (2) a current physical or mental 
disability; and (3) a relationship between the current 
disability and an injury, disease, or event in service.  The 
veteran was informed that an automatic presumption of service 
connection was available to Vietnam veterans diagnosed with 
certain diseases, and that the evidence should show in-
country service in the Republic of Vietnam between January 9, 
1962 and May 7, 1975.  The letter also addressed the need for 
medical evidence showing a relationship between the veteran's 
current disorder and dioxin exposure.

The second content requirement, concerning the information or 
evidence that the veteran was to provide, has been met.  The 
RO informed the veteran that he should submit the following: 
medical or other evidence of a current disability, including 
lay statements regarding observable symptomatology; a medical 
opinion showing an etiological relationship between the 
disability and military service, including in-service dioxin 
exposure with medical literature supportive of such a 
relationship; evidence of in-country service in the Republic 
of Vietnam between January 9, 1962 and May 7, 1975; and 
sufficient identifying information about other records the 
veteran believes are relevant to his claim, including VA and 
private medical treatment records, so that VA can obtain 
them.

Pursuant to the third content requirement, the veteran was 
notified of the information and evidence that VA would 
provide.  The RO informed him that VA had requested treatment 
records from Dr. G.D. and Dr. J. M.; that VA would obtain his 
service medical records, other military records if needed, 
and his VA medical records; that VA would assist him in 
getting any records, including medical records, employment 
records, or records from other Federal agencies, which the 
veteran told VA about; and that it would provide him with a 
medical examination or get a medical opinion if VA decided 
that it was necessary to make a decision on his claim.  The 
RO also informed the veteran that it would help him obtain 
private treatment records if he filled out certain Release of 
Information forms that would authorize the RO to assist him 
in this regard, and the RO provided him with the forms.

Finally, the fourth content requirement has been met.  
Although the notice letter that was provided to the veteran 
did not specifically tell him to provide any evidence in his 
possession that pertains to the claims, the Board finds that 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  38 C.F.R. § 3.159(b)(1).  
The veteran was instructed to submit medical or other 
evidence relevant to his claim, and the RO told him "it is 
your responsibility" to ensure that VA receives evidence not 
kept by VA, military, or other Federal agencies.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all of the requirements is 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Concerning this, as the Board has concluded below 
that the preponderance of the evidence is against the 
appellant's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.

The duty to assist the veteran has been satisfied in this 
case.  Service medical records, personnel records, and 
private treatment records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
appellant's claim.  In November 2005, the veteran reported to 
the RO that he was still searching for additional evidence to 
support his claim, but that his appeal should continue.  VA 
has not received any additional evidence and has not been 
specifically informed of any evidence forthcoming.  As noted 
in the introduction to this decision, the veteran was 
afforded the opportunity to appear at a Travel Board hearing, 
but withdrew his request in November 2005.

An element of VA's duty to assist is to provide a medical 
examination with a medical nexus opinion.  The veteran was 
provided with a VA compensation and pension (C&P) intestinal 
examination in March 2004.  This examination did not address 
the likelihood of a relationship between the veteran's 
Crohn's disease and alleged herbicide exposure, but the Board 
finds such an opinion is not necessary to decide the 
veteran's claim.  VA regulations require that a medical 
examination or medical opinion be provided if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but: (A) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(B) establishes that the veteran suffered an event, injury, 
or disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
injury in service. 38 C.F.R. § 3.159(c)(4)(i) (2004). See 
also Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).

In the present case, the record contains no evidence that 
would suggest a positive association between the veteran's 
Crohn's disease and alleged herbicide exposure in service.  
The veteran has proffered internet articles regarding Crohn's 
disease.  The articles indicate that the specific etiology of 
the disease is unknown and suggest that unknown environmental 
factors or agents, or bacterial or viral infection, may play 
a causal role.  Further, as explained below, Crohn's disease 
is not presumed by law to be the result of herbicide exposure 
under the established statutory and regulatory provisions, 
and the presumptions were established on the bases of long-
term studies by the National Academy of Sciences (NAS).  The 
Board is of the opinion that any examination pursuant to a 
Board remand would be entitled to less probative weight than 
the NAS study that resulted in the exclusion of Crohn's 
disease from presumptive consideration under the law.  
Accordingly, a VA examination would serve no useful purpose 
and would not create a reasonable possibility of 
strengthening the veteran's claim.  VA is not required under 
the VCAA to provide assistance to a claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002).  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.



Background

Service personnel records establish that the veteran served 
in Okinawa from May 1967 to October 1968, with the exception 
of a temporary assignment to the Ubon Royal Thai Air Force 
Base in Thailand from December 1967 to February 1968.  An 
Aeronautical Order dated August 1968 from Headquarters 374th 
Tactical Air Force indicates that the veteran was required to 
participate regularly and frequently in aerial flights from 
August 1968 to June 1969.  His DD-214 reflects receipt of the 
Vietnam Campaign Medal and the Vietnam Service Medal.

In a statement dated November 2003, the veteran asserted that 
during service he was also assigned temporary duty in the 
Republic of Vietnam, specifically at Cam Ranh Bay, Bien Hoa, 
and Da Nang.  In February 2004, the National Personnel 
Records Center (NPRC) reported that it was unable to 
determine whether or not the veteran had in-country service 
in the Republic of Vietnam.

The veteran received an entrance examination in April 1965, a 
flight physical examination in August 1968, and a separation 
examination in September 1968.  At these examinations, he 
denied experiencing stomach, liver, or intestinal trouble, 
and his abdomen, viscera, anus, and rectum were clinically 
evaluated as normal.

Service medical records indicate that in May 1968, the 
veteran complained of experiencing chills, nausea, emesis 
(vomiting), and diarrhea for two days.  On examination, he 
was found to have a temperature of 104 degrees.  A stool 
culture was taken and the exam was normal.  The examiner 
provided a diagnosis of intestinal flu and prescribed 
kaopectate.  The veteran was instructed to return in two days 
if he did not feel better.  The service medical records are 
negative for any follow-up treatment. 

Records dated January and February 2003 from private 
physician J.M. indicate the veteran received treatment for 
Crohn's disease with predominant diarrhea.  The veteran 
reported suffering chronic diarrhea for 20 years and 
discussed the possibility of starting immunosuppressant 
therapy.
 
In a letter dated October 2003, private physician G.D. writes 
that he treated the veteran in August 2000 for persistent 
diarrhea, and ultimately diagnosed him with inflammatory 
bowel disease, which could not be controlled with 
medications.  Dr. G.D. indicated that he was no longer the 
veteran's treating physician, but that in April 2002 he had 
referred the veteran to the University of Chicago, where the 
veteran subsequently received a colectomy.  In a handwritten 
annotation on the letter, the veteran reported that he did 
not go to the University of Chicago and did not undergo the 
surgical procedure.

In a letter received in November 2003, the veteran wrote that 
he began experiencing excessive gas, heartburn, reflux, and 
diarrhea in 1982.  He described the diarrhea as persisting 
"24/7" and causing disruptions in daily living and 
employment as he must constantly be near a restroom.  He 
stated that his disease might be caused by exposure to a 
dioxin such as Agent Orange.  Along with his letter, the 
veteran submitted internet articles regarding the symptoms of 
Agent Orange (the veteran checked-off those he experiences), 
the use of the dioxin in Vietnam and Thailand, and the 
presence of toxins and dioxins in our environment.

The veteran received a colonoscopy from CGH Digestive Disease 
Center in January 2004.  The impression was of multiple 
aphthous ulcers in the sigmoid.  No masses or polyps were 
found.

In March 2004, the veteran received a VA C&P intestinal 
examination.  The claims folder was available and reviewed by 
the examiner.  The veteran reported experiencing persistent 
watery diarrhea for 22 years with an onset in 1981 or 1982; 
treatment with a variety of medications; and current chronic 
diarrhea of 15 to 20 watery stools with flatulence per day.  
The examiner reviewed the veteran's service medical records 
regarding his treatment for intestinal flu in May 1968 and 
noted that a modern diagnosis would likely have been acute 
gastroenteritis.  Following a physical examination, the 
veteran was diagnosed with inflammatory bowel disease.  The 
examiner opined that it is less likely than not that the 
veteran's episode of acute gastroenteritis in May 1968 is 
related to his current bowel disorder, which had its onset 14 
years after the single episode of gastroenteritis.

In July 2004, the veteran submitted internet articles 
regarding the etiology and symptomatology of Crohn's disease.  
The articles report that the cause of the disease is unknown, 
but bacterial or viral infection, or unknown environmental 
factors or agents, have been considered as possibilities.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

Service connection for certain diseases may be established on 
a presumptive basis due to a veteran's presumed exposure to 
an herbicide agent during service in Vietnam between January 
9, 1962 and May 7, 1975, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116 (West Supp. 2005); 38 C.F.R. 
§§ 3.307(a)(6), (d), 3.309(e).  The following diseases are 
entitled to the presumption, even though there is no record 
of such disease during service: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, chronic lymphocytic leukemia (CLL), multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).

The VA has specifically determined that a presumption of 
service connection based on exposure to herbicides during the 
Vietnam Era is not warranted for the following conditions: 
hepatobiliary cancers, nasopharyngeal cancer, bone and joint 
cancer, breast cancer, cancers of the female reproductive 
system, urinary bladder cancer, renal cancer, testicular 
cancer, leukemia (other than chronic lymphocytic leukemia 
(CLL)), abnormal sperm parameters and infertility, 
Parkinson's disease and parkinsonism, amyotrophic lateral 
sclerosis (ALS), chronic persistent peripheral neuropathy, 
lipid and lipoprotein disorders, gastrointestinal and 
digestive disease, immune system disorders, circulatory 
disorders, respiratory disorders (other than certain 
respiratory cancers), skin cancer, cognitive and 
neuropsychiatric effects, gastrointestinal tract tumors, 
brain tumors, light chain- associated (AL) amyloidosis, 
endometriosis, adverse effects on thyroid homeostasis, and 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  Notice, 68 Fed. Reg. 27630-41 (May 20, 2003).

In this case, the veteran is seeking service connection for 
Crohn's disease, to include as secondary to exposure to Agent 
Orange.  After a careful consideration of the record under 
the laws and regulations as set forth above and below, the 
Board finds the preponderance of the evidence weighs against 
granting his claim.

Except for his diagnosis and treatment of intestinal flu in 
May 1968, the veteran's service medical records are negative 
for any digestive or intestinal disorder.  On separation 
examination in September 1968, the veteran denied 
experiencing stomach, liver, or intestinal trouble, and his 
abdomen, viscera, anus, and rectum were clinically evaluated 
as normal.

The competent medical evidence of record clearly establishes 
that the veteran has a current diagnosis of Crohn's disease.  
See Degmetich, 104 F.3d at 1332.  However, a medical nexus 
must still be shown between his Crohn's disease and his in-
service intestinal ailment to establish service connection.  
None of the private medical records in the claims folder 
address the etiology of his disease.  The VA examiner, having 
conducted a review of the veteran's service and post-service 
medical records, specifically noting his treatment for 
intestinal flu in May 1968, and having examined the veteran, 
concluded that it was less likely than not that the sole 
incident of an intestinal ailment in service, which the 
examiner labeled as acute gastroenteritis, is related to his 
current bowel disorder.  
 
Further, the Board notes that the evidence does not reflect a 
medical diagnosis of Crohn's disease until August 2000, which 
is 32 years after the veteran's discharge.  Even if the Board 
considers the disease as having its onset in 1982, that is 
still 14 years after service.  The Board finds the gap in 
time significant, and it weighs against the existence of a 
link between the veteran's disease and his time in service.  
Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Accordingly, based upon the findings of 
the VA examiner and the decades-long gap in time between 
service and the diagnosis of Crohn's disease, the Board finds 
that the preponderance of the evidence weighs against 
granting service connection based upon the veteran's 
intestinal flu in service.

In regard to the veteran's assertion that his Crohn's disease 
resulted from alleged exposure to Agent Orange during 
service, the Board observes that Crohn's disease is not among 
the disorders identified in 38 C.F.R. § 3.309(e) as being 
entitled to presumptive service connection based on herbicide 
exposure.  In fact, as noted above, VA has specifically 
determined that such a presumption is not available for 
gastrointestinal and digestive disease.  See 68 Fed. Reg. at 
27634-35.  Therefore, regardless of whether the veteran 
actually had in-country service in the Republic of Vietnam or 
herbicide exposure in Thailand, he is not eligible for 
presumptive service connection based upon herbicide exposure.

Notwithstanding the foregoing, the veteran is not precluded 
from establishing service connection based on herbicide 
exposure with proof of direct causation.  See Combee v. 
Brown, 34 F.2d 1039, 1042-43 (Fed. Cir. 1994).  However, even 
if the Board were to assume, without deciding, that the 
veteran was exposed to herbicides during service, the record 
contains no medical evidence that asserts a positive 
association between herbicide exposure and Crohn's disease.  
As discussed above, the only pieces of evidence proffered by 
the veteran in regard to the etiology of the disease are 
internet articles which suggest that unknown environmental 
factors, along with bacterial or viral infections, may be 
causes of the disease.

As a general rule, generic medical literature which does not 
apply medical principles regarding causation or etiology to 
the facts of an individual case does not provide competent 
evidence to satisfy the nexus element for an award of service 
connection.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Sacks v. West, 11 Vet. App. 314 (1998).  The decision in the 
case of Wallin v. West, 11 Vet. App. 509 (1998), suggests 
that medical treatise information may be regarded as 
competent evidence where, "standing alone, [it] discusses 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than an 
unsubstantiated lay medical opinion."  The articles submitted 
by the veteran provide only general background information 
and speculation and do not offer the required level of 
specificity or certainty to be considered probative of a 
nexus relationship.

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence.  Section 3 of the Agent 
Orange Act of 1991 directed the Secretary of the Department 
of Veterans Affairs to seek to enter into an agreement with 
the National Academy of Sciences (NAS) to review and 
summarize the scientific evidence concerning the association 
between exposure to herbicides used in the Republic of 
Vietnam and each disease suspected to be associated with such 
exposure. The Secretary determined, based on sound medical 
and scientific evidence, that a positive association (i.e., 
where the credible evidence for the association was equal to 
or outweighed the credible evidence against the association) 
existed between exposure to an herbicide agent and the 
disorders listed in the statute.  See 64 Fed. Reg. 59232, 
592233 (Nov. 2, 1999).  The fact that Crohn's disease was 
excluded from the list of disorders qualifying for the Agent 
Orange presumption constitutes formidable evidence against 
the veteran's claim.

To the extent that the veteran is expressing his own opinion 
that his Crohn's disease is related to herbicide exposure, as 
a layperson he is not qualified to render a medical diagnosis 
or opinion as to causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 294 (1992).  The Board affords no weight to 
his contention.  

Accordingly, as Crohn's disease is not entitled to 
presumptive service connection based on herbicide exposure, 
and as the record contains no evidence establishing a 
etiological relationship between the disease and herbicide 
exposure to challenge the NAS findings, the Board finds that 
the preponderance of the evidence weighs against granting 
service connection for Crohn's disease as secondary to 
exposure to Agent Orange. 

In deciding whether a claimed benefit is warranted, the VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for Crohn's disease, to include as secondary to exposure to 
Agent Orange, is denied.


ORDER

Entitlement to service connection for Crohn's disease, to 
include as secondary to exposure to Agent Orange is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


